1    Raul Perez (SBN 174687)
     Raul.Perez@capstonelawyers.com
2    Arnab Banerjee (SBN 252618)
     Arnab.Banerjee@capstonelawyers.com
3    Capstone Law APC
     1875 Century Park East, Suite 1000
4    Los Angeles, California 90067
     Telephone:     (310) 556.4811
5    Facsimile:     (310) 943.0396

6    Attorneys for Plaintiff Jesse Black

7    Keith A. Jacoby (SBN 150233)
     Kjacoby@littler.com
8    Littler Mendelson, P.C.
     2049 Century Park East, 5th Floor
9    Los Angeles, CA 90067.3107
     Telephone:      (310) 553-0308
10   Facsimile:      (310) 553-5583

11   Attorneys for Defendant T-Mobile USA, Inc.

12

13                                   UNITED STATES DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA

15

16   JESSE BLACK, individually, and on behalf of        Case No.: 4:17-cv-04151-HSG
     other members of the general public similarly
17   situated,                                          ORDER APPROVING SCHEDULE FOR
                                                        SETTLEMENT ADMINISTRATION AND
18                   Plaintiff,                         THE FINAL APPROVAL HEARING

19           vs.

20   T-MOBILE USA, INC., a Delaware
     corporation; and DOES 1 through 10, inclusive,
21
                     Defendants.
22

23

24

25

26

27

28


              ORDER APPROVING SCHEDULE FOR SETTLEMENT ADMINISTRATION AND THE FINAL APPROVAL HEARING
1
                                                    ORDER
2
              Having reviewed the Parties’ Amended Joint Stipulation, and GOOD CAUSE having been
3
     shown, the Court hereby sets the following schedule for settlement administration and the Final
4
     Approval Hearing.
5
                                         Event                                            Date
6       Deadline for Settlement Administrator to mail notice to all
                                                                                     March 11, 2019
        putative class members
7       Filing Deadline for attorneys’ fees and costs motion                         March 21, 2019
        Filing deadline for incentive payment motion                                 March 21, 2019
8
        Deadline for class members to opt-out or object to settlement and/or
                                                                                     April 25, 2019
9       application for attorneys’ fees and costs and incentive payment
        Filing deadline for final approval motion                                    May 9, 2019
10      Final fairness hearing and hearing on motions                          June 13, 2019 at 2:00 p.m.
11
              IT IS SO ORDERED.
12
     Dated:     2/20/2019
13
                                                      HON. HAYWOOD S. GILLIAM, JR.
14                                                    United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       Page 1
              ORDER APPROVING SCHEDULE FOR SETTLEMENT ADMINISTRATION AND THE FINAL APPROVAL HEARING
